Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  October 22, 2020

The Court of Appeals hereby passes the following order:

A21A0314. THEODORE A. PEREZ v. THE STATE.

         In February 2019, Theodore A. Perez entered a negotiated plea to child
molestation and was sentenced to twenty years, with the first six years to be served
in confinement. Perez filed a pro se motion in arrest of judgment on January 8, 2020,
which the trial court denied on January 13, 2020. On May 6, 2020, Perez filed his
notice of appeal. The State has moved to dismiss the appeal arguing, among other
things, that we lack jurisdiction because the notice of appeal was not timely filed. We
agree.
         A notice of appeal must be filed within 30 days of the entry of an appealable
judgment. OCGA § 5-6-38 (a). The proper and timely filing of a notice of appeal is
an absolute requirement to confer appellate jurisdiction on this Court. Rowland v.
State, 264 Ga. 872, 872 (1) (452 SE2d 756) (1995). Perez was required to file his
notice of appeal by February 12, 2020. Because he failed to do so, the State’s motion
to dismiss is therefore GRANTED, and this appeal is hereby DISMISSED for lack
of jurisdiction.
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 10/22/2020
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.